DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 27 August 2019 in reference to application 16/552,253.  Claims 1-19 are pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 9, 11, 12, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (Modeling Mention, Context and Entity with Neural Networks for Entity Disambiguation).

Consider claim 1, Sun teaches a computing system (abstract) comprising: 
at least one processor (section 3.3., Xeon CPU);
one or more machine-learned models configured to receive context data that describes one or more entities to be named, and, in response to receipt of the context data, generate output data that describes one or more names for the one or more entities described by the context data (Figure 1, section 1, receiving text and context text and labeling entities with previously known entities); and 
at least one tangible, non-transitory computer-readable medium that stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations (section 3.3, 64 gigs of memory), the operations comprising: 
obtaining the context data (section 1, section 2.1, section 2.2, receiving context text); 
inputting the context data into the one or more machine-learned models (section 1, section 2.2, embedding contexts in model); 
receiving, as an output of the one or more machine-learned models, the output data that describes the one or more names for the one or more entities described by the context data (section 1, section 2.1, section 2.3 and mapping entities to reference entities… i.e. mapping “President Obama” to “Barack Obama”); and 
storing at least one name of the one or more names described by the output data (section 3.2 and 3.3, model performance analysis would require storing outputs from model to comparison to ground truth).

Consider claim 2, Sun teaches the computing system of claim 1, wherein the one or more machine learned models comprise: 
one or more embedding layers configured to receive the context data, and, in response to receipt of the context data, output an embedding (section 1, section 2.2, embedding contexts in model, figure 1, generating context representation); and 
one or more clustering layers configured to receive data describing the embedding from the one or more embedding layers, and, in response to receipt of the embedding, output the one or more names (section 2.2, 2.3, figure 1, processing context vector, mention vector, and entity vectors to determine correct entity label.).

Consider claim 6, Sun teaches the computing system of claim 1, wherein the operations further comprise:
 extracting at least a portion of the context data from a text body (section 1, section 2.1, section 2.2, receiving context text, also see section 3.1); and 
extracting at least one of the one or more entities from the text body (section 2.2, mention and entity modeling from text, also see section 3.1,).

Consider claim 7, Sun teaches the computing system of claim 1, wherein the one or more machine-learned models has been trained based on training data that describes a plurality of names of at least one of people or places with respect to a geographic area (section 1, Barack Obama, Pennsylvania, section 2.4).

Consider claim 9, Sun teaches the computing system of claim 1, wherein storing the at least one name of the one or more names described by the output data comprises selecting the at least one name of the one or more names based on respective confidence scores with respect to the one or more names (section 2.3, similarity used as matching or confidence score, selecting closest result).

Consider claim 11, Sun teaches a computer-implemented method for generating one or more names for one or more entities (abstract), the method comprising 
obtaining, by one or more computing devices, context data that describes one or more entities to be named (section 1, section 2.1, section 2.2, receiving context text); 
inputting, by the one or more computing devices, the context data into one or more machine-learned models (section 1, section 2.2, embedding contexts in model) configured to receive the context data, and, in response to receipt of the context data, generate output data that describes the one or more names for the one or more entities described by the context data (Figure 1, section 1, receiving text and context text and labeling entities with previously known entities);  
23receiving, by the one or more computing devices and as an output of the one or more machine-learned models, the output data that describes the one or more names for the one or more entities described by the context data (section 1, section 2.1, section 2.3 and mapping entities to reference entities… i.e. mapping “President Obama” to “Barack Obama”); and 
storing, by the one or more computing devices, at least one name of the one or more names described by the output data (section 3.2 and 3.3, model performance analysis would require storing outputs from model to comparison to ground truth).

Claim 12 contains similar limitations as claim 2 and therefore is rejected for the same reasons.

Claim 15 contains similar limitations as claim 6 and therefore is rejected for the same reasons.

Claim 16 contains similar limitations as claim 9 and therefore is rejected for the same reasons.

Consider claim 17, Sun teaches a computer-implemented method for training one or more machine-learned models to generate one or more names for one or more entities (abstract), the method comprising: 
inputting, by one or more computing devices into one or more machine-learned models, training context data that describes one or more training entities (section 2.4, model training, training data), the one or more machine- learned models configured to receive the training context data, and, in response to receipt of the training context data, generate output data that describes the one or more names for the one or more training entities described by the training context data (Figure 1, section 1, receiving text and context text and labeling entities with previously known entities); 
receiving, by the one or more computing devices and as an output of the one or more machine-learned models, the output data that describes the one or more names for the one or more entities described by the training context data (section 2.4, training model through back propagation and a loss function, which requires output data from model to calculate error to ground truth); 
comparing, by the one or more computing devices, the one or more names described by the output data with one or more training names (section 2.4, comparison to ground truth for backpropagation, section 1, section 2.2, embedding contexts in model, figure 1, generating context representation); and 
adjusting, by the one or more computing devices, parameters of the one or more machine- learned models based on the comparison of the one or more names with the one or more training names (section 2.4, adjusting parameters through backpropagation).

Consider claim 18, Sun teaches the method of claim 17, wherein the one or more machine learned models wherein the adjusting, by the one or more computing devices, the parameters of the one or more machine- learned models comprises: 
adjusting embedding parameters of one or more embedding layers of the one or more machine learned models (section 2.4, adjusting all parameters through backpropagation); and 
adjusting clustering parameters of one or more clustering layers of the one or more machine learned models (section 2.4, adjusting all parameters through backpropagation, section 2.2, 2.3, figure 1, processing context vector, mention vector, and entity vectors to determine correct entity label).

Consider claim 19, Sun teaches the method of claim 18, wherein adjusting, by the one or more computing devices, the parameters of the one or more machine-learned models comprises propagating, by the one or more computing devices, errors through the embedding layers and clustering layers in an end-to- end training configuration (section 2.4 backpropagation using error function to update all parameters).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Ge et al. (US PAP 2020/0380077).

Consider claim 3, Sun teaches the computing system of claim 1, but does not specifically teach wherein the one or more machine-learned models comprise a generator model that has been trained with a discriminator model in a generative adversarial network configuration.
In the same field of named entity processing, Ge teaches wherein the one or more machine-learned models comprise a generator model that has been trained with a discriminator model in a generative adversarial network configuration (0112, generative adversarial training configuration).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use GAN models as taught by Ge in the system of Sun in order to reduce the burden of properly training the neural network.

Consider claim 10, Sun teaches the computing system of claim 1, but does not specifically teach wherein the one or more machine-learned models comprise a generator model that is configured to generate one or more names.
In the same field of named entity processing, Ge teaches wherein the one or more machine-learned models comprise a generator model that is configured to generate one or more names (0112, generative adversarial training configuration).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use GAN models as taught by Ge in the system of Sun in order to reduce the burden of properly training the neural network.

Claim 13 contains similar limitations as claim 3 and therefore is rejected for the same reasons.

Claim(s) 4, 5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Hu et al. (US PAP 2021/0034686).

Consider claim 4, Sun teaches the computing system of claim 1, but does not specifically teach wherein the context data describes a target reader of the one or more names.
In the same field of natural language processing with named entities, Hu teaches wherein the context data describes a target reader of the one or more names (0072, location of the target user may be used to inform objects of interest, i.e. entities.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use information about the target user as taught by Hu in the system of Sun in order to more accurately predict a correct entity name.

Consider claim 5, Sun teaches the computing system of claim 1, but does not specifically teach wherein the context data describes at least one of a location of the one or more entities or a location of a target reader of the one or more names.
In the same field of natural language processing with named entities, Hu teaches wherein the context data describes at least one of a location of the one or more entities or a location of a target reader of the one or more names (0072, location of the target user may be used to inform objects of interest, i.e. entities.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use information about the target user as taught by Hu in the system of Sun in order to more accurately predict a correct entity name.

Claim 14 contains similar limitations as claim 4 and therefore is rejected for the same reasons.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Zhang (US PAP 10,382,379).

Consider claim 8, Sun teaches the computing system of claim 1, but does not specifically teach wherein the operations further comprise providing, for display in a user interface, the at least one name of the one or more names described by the output data.
In the same field of handling named entities, Zhang teaches wherein the operations further comprise providing, for display in a user interface, the at least one name of the one or more names described by the output data (col 11 lines 40-45, entities names may be displayed).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to display entity names as taught by Zhang in the system of Sun in order to allow users to observe how an entity has been labeled by the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fei et al. (US PAP 2021/0034701) teaches using neural networks for named entity recognition, a closely related application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/           Primary Examiner, Art Unit 2655